Citation Nr: 1512968	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971 with over 10 months of prior active service.  He is the receipt of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 determinations issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSGVHS), which denied payment and/or reimbursement for medical expenses incurred at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012.  

The Board observes that that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System claims file associated with the appellant's claim.  A review of the Virtual VA and VBMS records reveals that the records are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran received medical care that was provided at the Citrus Memorial Hospital from April 7, 2012 through April 8, 2012.

2.  The medical care received at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012 was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating the Veteran's  service-connected disabilities; the Veteran did not have a total disability rating nor was he participating in a rehabilitation program at the time of treatment.

3.  The medical services in question were not authorized in advance by VA. 

4.  The Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for medical care received at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012 not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R.  §§ 17.120, 17.121, 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West  2014); 38 C.F.R. § 3.159 (2014).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the appellant in the development of this case are not required.  Specifically, the Board finds that, in correspondence dated in August 2012, the NFSGVHS advised the Veteran of VA's duties to notify and assist under the VCAA.  This letter specified what the evidence must show to establish entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran.  The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the notice provided to the claimant in August 2012 was not given prior to the initial adjudication of the claim, the notice was provided prior to certification of the Veteran's claim to the Board.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice.  Therefore, to decide the appeal would not be prejudicial to the claimant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Further, private treatment records, which are the subject of this appeal, have been associated with the record.  

Moreover, in this case, the Board finds that the appellant does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).

Analysis

The Veteran is seeking entitlement to reimbursement or payment for unauthorized medical expenses incurred at the Citrus Memorial Hospital from April 7, 2012 through April 8, 2012.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at the at the Citrus Memorial Hospital from April 7, 2012 through April 8, 2012.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In the instant case, the Veteran has not asserted, and the evidence does not show, that there was pre-authorization for the medical treatment received at Citrus Memorial Hospital.  Rather, the hospital records show that the Veteran reported to the emergency room reporting symptoms of vertigo, diplopia, and ataxia.  After running appropriate tests, the hospital discharged the Veteran the following day indicating that he had absolutely no symptoms.  There is no mention of the Veteran contacting VA, much less obtaining pre-authorization.  In sum, the evidence of record does not show that prior authorization for any incurred medical expenses was given by the NFSGVHS.   
  
VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

In the instant case, the Veteran does not meet the criteria of 38 C.F.R. § 17.120(a) because he did not seek treatment for a service-connected disability.  In this regard, again, he sought treatment at Citrus Memorial Hospital for symptoms of vertigo, diplopia, and ataxia following a heart catheterization the previous day.  Although the Veteran was subsequently awarded service connection for ishemic heart disease, the effective date was June 26, 2012, which is after the April 2012 treatment at Citrus Memorial Hospital.  Moreover, there is no evidence that the Veteran's nonservice-connected disability for which he sought treatment was associated with or aggravating his service-connected anxiety disorder or residuals of shell fragment wound to the right upper arm.  In other words, there is no indication that treatment was in any way associated with the Veteran's service-connected disabilities.  The Veteran also did not have a permanent and total disability rating.  Additionally, there is no evidence that the Veteran was participating in a rehabilitation program.  Importantly, the provisions in 38 C.F.R.  § 17.120 are conjunctive, not disjunctive; thus, all the provisions must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Although the criteria of 38 C.F.R. § 17.120 have not been met, it must still be considered whether payment or reimbursement for the emergency services for nonservice-connected conditions in non-VA facilities can be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

The Board observes that these criteria are also conjunctive, not disjunctive; thus, all criteria must be met.  See Melson, supra.

In the instant case, the record shows that the Veteran had private medical insurance when he sought treatment at Citrus Memorial Hospital in April 2012.  Moreover, the Veteran has not disputed that he had other insurance.  In fact, the Veteran has not put forth any argument as to why his expenses should be reimbursed or paid by VA despite having other private insurance.   

In sum, a review of the record indicates that the Veteran did have additional third party insurance, which has not been disputed.  Therefore, reimbursement for the medical expenses incurred in connection with treatment received at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012 is not permitted.  

In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board recognizes that there is medical evidence that the Veteran sought treatment for what he perceived to be an emergent condition.  Nevertheless, as the Veteran did not meet one of the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R.  §§ 17.1000-1008 (i.e., the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R.  § 17.1002.  While the Board is sympathetic to the Veteran's circumstances, there is no legal basis on which to provide the Veteran equitable relief.  See 38 U.S.C.A.  §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the claim must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses for medical care received at Citrus Memorial Hospital from April 7, 2012 through April 8, 2012 is denied. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


